Title: To John Adams from Nicholas Fish, 25 May 1798
From: Fish, Nicholas
To: Adams, John



Sir
New York May 25 1798

At a time when you are receiving from every part of the Union testimonies of Respect for your person and approbation of your measures, permit the young men of the City of New York to join the general Voice of their Countrymen and Express to you the gratitude, Esteem and Confidence with which your Conduct has inspired them—
We have not the Vanity to suppose that the applause of inexperienced Youth can afford any high gratification to your mind conscious as it must be of its own integrity and resources—In seasons of peace and tranquillity we should have been restrained by that diffidence becoming our years from mingling in affairs which have been committed to abler hands—But in the hour of danger, when our Shores are threatened with ravage by the Republic of France and our Constituted Authorities with dissolution; when Our Political Rulers are treated with indignity and we with our fellow Citizens charged with disunion and disaffection to our Government—a sense of duty and the feelings which our wrongs have Excited induce us thus publicly to declare our unshaken attachment to our Country and our determined resolution to support those measures which its administration may direct or advise for its Security—
We once were attached to France—It was an Enthusiasm in favor of Liberty—If that Enthusiasm has Ever drawn from us in common with some of our Countrymen demonstrations of affection for France upon which its Rulers have founded their Beleif that we are unfriendly to our Goverment, we consider it as a Cause of regret—But we assure you that the same Enthusiasm now Unites us more Closely in the defence of our Country and inspires us with a Spirit of Resistance against the Efforts of that Republic to Destroy our Independence—
Holland and Venice are instructive Lessons to the United States of the insecurity of too much forbearance and the danger of misplaced Confidence—But we need not appeal to the Examples of other Nations—The multiplied and unprovoked aggressions of France to our goverment and People and her injurious and insulting treatment to our Ministers of peace are sufficient to arouse all the Energies of the Soul and to interest Every feeling of the heart in the cause of our Country—Regardless of the faith of treaties and in Violation of the Laws of Nations her Rulers authorise the Capture of our Vessels and the imprisonment of our Citizens—attempt to sow dissension among our Countrymen and to fill the measure of their injustice they Spurn the Olive Branch offered by our Goverment and refuse to Listen to us unless upon terms to which Freemen disdain to Submit—Thus insulted injured and threatened resentment becomes a Virtue and resistance a duty which we owe to ourselves and to Posterity—
To us our Liberty and independence, our Country and our Religion are dearer than Life; When our Political Rulers declare them in danger Every Citizen who possesses the Sentiments of a Patriot or the feelings of a man must unite and by timely and Spirited Exertions protect them from Sacrifice—We claim it as our Right as we know it to be our Duty to be placed foremost in their defence, and if War only can preserve them we are prepared to meet it with Becoming resolution—
Confident in such a Cause of the Support of our Parents and Friends, the Consolations of conscence and the approbation of God, We pledge ourselves to you and the World, that if our Country Should be assailed by the Foreign Invasion or by Domestic Treason we will fly to its assistance at a moments warning and at the hazard of our Lives will protect its goverment and independence






Nic. Fish.Edward W. LaighrL. Jones Junr.John E SeamianPeter A. Jay—Thomas Ludlow OgdenWashington MertonRalph B. ForbesPeter AmesieresHugh McDougall